Messmore, J.,
concurring separately.
I separately concur with the majority opinion, but after a careful analysis of the record, my impression is that the use of the word “remarkable” profit should be “unconscionable” profit, and if contracts of this nature are permitted to *320continue with such profits, which means in the last analysis the making of the rich over-night, practically speaking, then the future is without color in discerning the sacrifices made by those who constitute the great volume of the citizenship of this country.
This concurrence is merely a recognition of the high principles of constitutional government for which the youth of America have died, and the full purpose of this concurrence is to call attention to the woeful waste of the resources of this nation, and the lightness with which some government officials view the concept of this great and desperate global war.